NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0326n.06

                                       No. 11-4134

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                               FILED
                                                                           Apr 03, 2013
KRISTIN KEPREOS,                             )                        DEBORAH S. HUNT, Clerk
                                             )
       Plaintiff-Appellant,                  )
                                             )
v.                                           )   ON APPEAL FROM THE UNITED
                                             )   STATES DISTRICT COURT FOR THE
ALCON LABORATORIES, INC., and                )   NORTHERN DISTRICT OF OHIO
CRAIG VLAANDEREN,                            )
                                             )
       Defendants-Appellees.                 )




       Before: DAUGHTREY, KETHLEDGE, and DONALD, Circuit Judges.


       PER CURIAM. Plaintiff Kristin Kepreos formerly worked for defendant Alcon

Laboratories as an account manager, in charge of promoting the sale of Alcon’s refractive

lenses to physicians’ offices and clinics in Northern Ohio. Alcon was headquartered in

Texas; Kepreos worked out of an office in her home in Chagrin Falls, Ohio. She sued the

company and several Alcon officers and managers, claiming that she had been terminated

from her position in violation of the Employee Retirement Income Security Act (ERISA), 29

U.S.C. §§ 1001 - 1461; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e -

2000e-17; the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 - 12213; and

various provisions of Ohio state law that parallel those federal statutes. She also alleged

that the defendants maintained a work environment that was sexually demeaning to
No. 11-4134
Kepreos v. Alcon Laboratories, Inc., et al.

women and that the defendants were liable under state law for intentional infliction of

emotional distress and violation of Ohio’s public policy. The district court dismissed three

individual defendants from the suit, finding – correctly, we conclude – that the court lacked

personal jurisdiction over them. After both the plaintiff and the remaining defendants filed

motions for summary judgment, the district court denied the plaintiff’s motion and granted

summary judgment to the defendants.


       That decision in favor of the defendants was predicated, first, upon the court’s

conclusion that Kepreos had failed to exhaust her administrative remedies with regard to

the claims based on Title VII and the ADA. The plaintiff has not appealed that ruling and,

thus, has effectively abandoned those federal claims. Moreover, because her ADA claim

was “associational” in nature and because Ohio’s disability-discrimination statute does not

provide for such a claim, see generally Ohio Revised Code Ch. 4112, the district court

correctly ruled that the plaintiff could not assert it under state law. The district court also

held that there was no evidence to support the claim that the employer had interfered with

the plaintiff’s ERISA rights by terminating her in order to defeat her entitlement to health

benefits for her daughter, who suffered from a cardiac ailment.


       As for the other discrimination claims based on the Ohio statutes, the district court

properly held that even if Kepreos could establish a prima facie case, she had not

produced any proof that Alcon’s reason for her termination was pretextual. The company

proffered evidence that Kepreos had engaged in repeated instances of abuse of the Alcon


                                              -2-
No. 11-4134
Kepreos v. Alcon Laboratories, Inc., et al.

credit card that had been given her to cover legitimate business expenses. She had

repeatedly charged personal items on the card but logged them on her expense account

as “office supplies,” and she had purchased gift cards on several occasions, some for as

much as $100. If she then used them for herself or her family, the result was clearly theft

from the company.        If, as she said, she had given them to prospective clients as

“incentives” to do business with Alcon, she had violated well-established company policy.

Both possibilities were considered grounds for termination. Moreover, when confronted

about the credit card abuse, Kepreos resorted to deception, giving what amounted to

preposterous excuses for her conduct and claiming that she had offset personal expenses

on her business card with business expenses on her personal credit card. Kepreos’s

figures purportedly showed that Alcon owed her money, but the appellate record

establishes that many of the unauthorized purchases she made with the business card had

not been included in her calculations.


       The district court also discounted the plaintiff’s allegations regarding the existence

of a hostile work environment, finding that the instances of sexual harassment that

Kepreos identified were both isolated and few in number – not surprising, given the fact

that most of her work for the company was conducted from her home office – and that she

had failed to follow the company’s established process for reporting those instances.

“Accepting all of plaintiff’s evidence,” the district court held, “no [reasonable jury] could

determine that the workplace was permeated with discriminatory intimidation, ridicule, and



                                              -3-
No. 11-4134
Kepreos v. Alcon Laboratories, Inc., et al.

insult sufficiently severe and pervasive so as to alter plaintiff’s conditions of employment,”

citing Grace v. USCAR, 521 F.3d 655, 678 (6th Cir. 2008).


       Finally, the district court found no merit to the plaintiff’s claim that replacing her with

the son of another Alcon employee amounted to sex discrimination, especially in light of

her deposition testimony in which she denied that her termination was based on gender.

The district court likewise discounted the state-law tort claims based on allegations of

intentional infliction of emotional distress and violation of state public policy, finding that the

plaintiff had failed to satisfy the elements of those claims.


       The only other matter raised on appeal concerns the district court’s ruling that

denied the plaintiff’s motion to compel discovery of various Alcon officers’ personnel files

and records pertaining to their expense accounts. The district court found that the

requests were overly broad in scope and not reasonably calculated to lead to the

production of admissible evidence. See Fed. R. Civ. P. 26(b)(1). Reveiwing the district

court’s decision for abuse of discretion, we find none.


       Having studied the record on appeal and the briefs of the parties, we are not

persuaded that the district court erred in dismissing the complaint. Because the reasons

why judgment should be entered for the defendants have been fully articulated by the

district court, the issuance of an additional detailed opinion by this court would be

duplicative and would serve no useful jurisprudential purpose. Accordingly, we AFFIRM

the judgment of the district court based upon the reasoning set out by that court in its order

                                               -4-
No. 11-4134
Kepreos v. Alcon Laboratories, Inc., et al.

denying the plaintiff’s motion to compel production of documents, dated March 11, 2011;

in its memorandum opinion and order dismissing three individual defendants, dated

June 6, 2011; and in its memorandum opinion and order granting the defendants summary

judgment, dated November 9, 2011.




                                              -5-